Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2019/0027096 hereinafter as Kim) in view of Choi et al. (US# 2020/0185638 hereinafter Choi).

Referring to claim 1, Kim discloses a light emitting display panel (display with light  emitting layer; Paras. 0008 and 0076) comprising:
a display area configured to output an image, and provided with pixels, gate lines and data lines (Referring to FIG. 2, the display panel 100 may include a substrate SUB (see FIG. 5).  The display panel 100 or the substrate SUB (see FIG. 5) may include a display area AA for displaying an image of input digital video data and a non-display area NA for arranging various electric components for driving the display area AA.; Para. 0052); and
a non-display area configured to not output an image (Referring to FIG. 2, the display panel 100 may include a substrate SUB (see FIG. 5).  The display panel 100 or the substrate SUB (see FIG. 5) may include a display area AA for displaying an image of input digital video data and a non-display area NA for arranging various electric components for driving the display area AA.  The non display area NA can be referred to as a bezel area (BA).; Para. 0052), 
wherein each of the pixels includes a light emitting diode and a pixel driving circuit for driving the light emitting diode (The pixels PXL of the pixel array can be arranged in a matrix form defined by the intersection structure of the data lines DL and the gate lines GL.  The pixel PXL may include a pixel electrode 1 to which a data voltage is supplied, at least one thin film transistor (TFT) that operates as a switching element and/or a driving element, and a capacitor Cst.  The pixel PXL may be connected to the common electrode 2.  The common electrode 2 can supply the common voltage Vcom to the pixels.  The liquid crystal cell Clc can be driven by the electric field between the pixel electrode 1 to which the data voltage is supplied and the common electrode 2 to which the common voltage Vcom is supplied.; Para. 0040, Fig. 1),
the light emitting diode is connected with a high voltage line to which a first driving voltage is supplied, and is connected with a display area low voltage supply line to which a second driving voltage is supplied (The pixel PXL may include a pixel electrode 1 to which a data voltage is supplied, at least one thin film transistor (TFT) that operates as a switching element and/or a driving element, and a capacitor Cst.  The pixel PXL may be connected to the common electrode 2.  The common electrode 2 can supply the common voltage Vcom to the pixels.; Para. 0040, Fig. 1),
(A gate driver 130a and 130b may be disposed on the display area AA for outputting signals to the gate lines.; Para. 0186, Figs. 1 and 10).
However, Kim does not specifically disclose a non-display area configured to surrounding the display area, and
the non-display area is provided with a low voltage supply line connected with the display area low voltage supply line.
In an analogous art, Choi discloses a non-display area configured to surrounding the display area (NA area surrounding DA area; see Fig. 3), and
the non-display area is provided with a low voltage supply line connected with the display area low voltage supply line (The main low potential voltage lines MVSSL may extend along the non-display area NA adjacent to edges of the display area DA.  That is, the main low potential voltage lines MVSSL may surround the display area DA.  The main low potential voltage lines MVSSL may be electrically connected to a common electrode (e.g., a cathode) of organic light emitting elements in the non-display area NA and provide a low potential voltage VSS to the common electrode.; Para. 0074).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Choi to the system of Kim in order to reduce the overall sheet resistance of the common electrode and the sub low potential voltage line SVSSL.
Referring to claim 2, Kim discloses wherein the display area includes:
a first display area provided with a first gate driver constituting the gate driver (display area constitutes the gate driver 130a; Fig. 10);
a second display area provided with a second gate driver constituting the gate driver (display area constitutes the gate driver 130b; Fig. 10); and
a third display area provided between the first display area and the second display area (display area between gate drivers 130a and 103b; Fig. 10).
(The driving TFT DT drive the pixel is in different layer from OLED; see Para. 0088, Fig. 5).
Referring to claim 4, Kim discloses wherein the display area includes:
a first panel layer provided with the transistors constituting the gate driver (first layer constitutes the driving TFT DT; Para. 0088, Fig. 5); and
a second panel layer provided with the light emitting diode and the transistors constituting the pixel driving circuit (second layer constitute the OLED; Para. 0088, Fig. 5), and
the second panel layer is provided on the first panel layer (thus, panel layer is presented but not shown; Fig. 5).
Referring to claim 5, Kim discloses wherein the gate line connected with the gate driver is connected with the pixel driving circuit provided in the pixels provided along the gate line through gate extension lines provided in the first panel layer and the second panel layer (Paras. 0088 and 0105, Fig. 5-9).
Referring to claim 6, Kim as modified by Choi discloses wherein semiconductor layers that form the transistors constituting the gate driver and semiconductor layers that form the transistors constituting the pixel driving circuit are formed of their respective materials different from each other (see Choi, A first base substrate 101 may support various elements arranged on the first base substrate 101.  The first base substrate 101 may be a rigid substrate containing a rigid material such as glass or quartz.  Alternatively, the first base substrate 101 may be a flexible substrate containing a ductile material.; Para. 0099…, and The bank layer 162 may be located on the pixel electrode 151.  The bank layer 162 may be arranged in a lattice shape along the boundaries of the pixels PX1 through PX3.  The bank layer 162 may include open portions arranged in a lattice shape and each at least partially exposing the pixel electrode 151.  The bank layer 162 may be made of an organic film or an inorganic film.  In addition, the bank layer 162 may be made of a stack of an inorganic film and an organic film.; Para. 0111, Fig. 6).
Referring to claim 7, Kim discloses wherein the transistors constituting the gate driver are overlapped with the pixel driving circuits and the light emitting diodes in the first display area and the second display area (gate driver 103a overlaps PXLs in the first area of the display and gate driver 130b overlaps PXLs in the second area of the display; Fig. 10), and
the pixel driving circuits and the light emitting diodes are provided in the third display area (PXLs between gate drivers 130a and 130b is in the third area of the display; Fig. 10).
Referring to claim 8, Kim discloses the light emitting display panel of claim 1; a data driver configured to supply data voltages to the data lines (The data  driver 120 may reverse the polarity of the data voltage to be supplied to the pixels PXL and output the data voltages to the data lines DL.; Para. 0042, Fig. 1); and a controller configured to control functions of the gate driver and the data driver (The timing controller 110 may generate the source timing control signal SDC and the gate timing control signal GDC based on the timing signals Vsync, Hsync, DE, and CLK.  The timing control signal SDC can control the operation timing of the data driver 120.  The gate timing control signal GDC can control the operation timing of the gate driver 130.; Para. 0046, Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn et al. (US# 2009/0184946) disclose a display having gate driver in the display area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624                                           

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624